OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06106 Pioneer Mid Cap Value Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: July 31, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5under the Investment Company Act of 1940 (17 CFR 270.30b-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Mid Cap Value Fund Schedule of Investments 7/31/13 Shares Value COMMON STOCKS - 99.5% Energy - 10.8% Oil & Gas Drilling - 0.8% Precision Drilling Corp. $ Oil & Gas Equipment & Services - 3.7% Oil States International, Inc. * $ Superior Energy Services, Inc. * Weatherford International, Ltd./Switzerland * $ Integrated Oil & Gas - 1.1% Murphy Oil Corp. $ Oil & Gas Exploration & Production - 4.5% Cimarex Energy Co. $ Marathon Oil Corp. Whiting Petroleum Corp. * $ Oil & Gas Refining & Marketing - 0.7% Valero Energy Corp. $ Total Energy $ Materials - 6.6% Diversified Chemicals - 2.0% Eastman Chemical Co. $ Specialty Chemicals - 1.0% Cytec Industries, Inc. $ Metal & Glass Containers - 1.4% Crown Holdings, Inc. * $ Steel - 0.9% Carpenter Technology Corp. $ Paper Products - 1.3% International Paper Co. $ Total Materials $ Capital Goods - 7.8% Building Products - 0.1% Owens Corning * $ Construction & Engineering - 1.2% Fluor Corp. $ Electrical Components & Equipment - 2.1% Eaton Corp Plc $ Construction & Farm Machinery & Heavy Trucks - 2.8% Joy Global, Inc. $ PACCAR, Inc. Terex Corp. * $ Industrial Machinery - 1.6% Pentair, Ltd. $ Stanley Black & Decker, Inc. $ Total Capital Goods $ Commercial Services & Supplies - 1.4% Human Resource & Employment Services - 1.4% Robert Half International, Inc. $ Total Commercial Services & Supplies $ Transportation - 2.4% Airlines - 1.1% Southwest Airlines Co. $ Trucking - 1.3% Ryder System, Inc. $ Total Transportation $ Automobiles & Components - 3.3% Auto Parts & Equipment - 1.5% Tenneco, Inc. * $ Tires & Rubber - 1.8% The Goodyear Tire & Rubber Co. * $ Total Automobiles & Components $ Consumer Durables & Apparel - 2.2% Homebuilding - 0.5% DR Horton, Inc. $ Housewares & Specialties - 1.7% Jarden Corp. * $ Total Consumer Durables & Apparel $ Retailing - 4.4% Department Stores - 1.6% Macy's, Inc. $ Apparel Retail - 1.8% American Eagle Outfitters, Inc. $ Ross Stores, Inc. $ Computer & Electronics Retail - 1.0% Rent-A-Center, Inc. * $ Total Retailing $ Food, Beverage & Tobacco - 3.2% Soft Drinks - 1.0% Coca-Cola Enterprises, Inc. $ Agricultural Products - 0.7% Ingredion, Inc. $ Packaged Foods & Meats - 1.5% Campbell Soup Co. $ Green Mountain Coffee Roasters, Inc. * $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 7.3% Health Care Equipment - 4.3% CareFusion Corp. * $ Hologic, Inc. * Zimmer Holdings, Inc. $ Managed Health Care - 3.0% Cigna Corp. $ Humana, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 3.2% Pharmaceuticals - 3.2% Actavis, Inc. * $ Jazz Pharmaceuticals Plc * Salix Pharmaceuticals, Ltd. * $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 6.2% Diversified Banks - 0.8% Comerica, Inc. $ Regional Banks - 5.4% CIT Group, Inc. * $ First Republic Bank KeyCorp Regions Financial Corp. $ Total Banks $ Diversified Financials - 7.8% Specialized Finance - 1.2% The NASDAQ OMX Group, Inc. $ Consumer Finance - 3.0% Discover Financial Services, Inc. $ SLM Corp. $ Asset Management & Custody Banks - 3.6% Ameriprise Financial, Inc. $ Walter Investment Management Corp. * $ Total Diversified Financials $ Insurance - 8.1% Insurance Brokers - 1.5% Willis Group Holdings Plc $ Life & Health Insurance - 2.0% Lincoln National Corp. $ Unum Group $ Multi-line Insurance - 1.5% Hartford Financial Services Group, Inc. $ Property & Casualty Insurance - 3.1% Axis Capital Holdings, Ltd. $ The Allstate Corp. $ Total Insurance $ Real Estate - 5.7% Diversified REIT's - 0.9% Duke Realty Corp. $ Residential REIT's - 1.9% American Campus Communities, Inc. $ Home Properties, Inc. $ Retail REIT's - 0.9% Kimco Realty Corp. $ Specialized REIT's - 2.0% HCP, Inc. $ Pebblebrook Hotel Trust $ Total Real Estate $ Software & Services - 4.0% IT Consulting & Other Services - 1.3% Amdocs, Ltd. $ Data Processing & Outsourced Services - 1.1% Fidelity National Information Services, Inc. $ Systems Software - 1.6% Symantec Corp. $ Total Software & Services $ Technology Hardware & Equipment - 4.2% Communications Equipment - 1.4% Brocade Communications Systems, Inc. * $ Computer Hardware - 1.1% NCR Corp. * $ Office Electronics - 1.7% Xerox Corp. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 5.8% Semiconductors - 5.8% Analog Devices, Inc. $ Marvell Technology Group, Ltd. Skyworks Solutions, Inc. * Xilinx, Inc. $ Total Semiconductors & Semiconductor Equipment $ Utilities - 5.1% Electric Utilities - 3.1% Northeast Utilities $ PNM Resources, Inc. Westar Energy, Inc. $ Gas Utilities - 1.0% AGL Resources, Inc. $ Multi-Utilities - 1.0% Ameren Corp. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $890,697,807) $ Principal Amount ($) TEMPORARY CASH INVESTMENTS - 0.5% Repurchase Agreements - 0.5% TD Securities, Inc., 0.05%, dated 7/31/13, repurchase price of $5,805,000 plus accrued interest on 8/1/13 collateralized by $5,921,194 U.S. Treasury Notes, 0.625%, 7/15/16 $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $5,805,000) $ TOTAL INVESTMENT IN SECURITIES - 100.0% $ (Cost $896,502,807) (a) OTHER ASSETS & LIABILITIES - 0.0% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) At July 31, 2013, the net unrealized gain on investments based on cost for federal income tax purposes of $897,681,682 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3. The following is a summary of the inputs used as of July 31, 2013, in valuing the Fund's investments: Level 1 Level2 Level3 Total Common Stocks $- $- Repurchase Agreement - - Total $- During the period ended July 31, 2013, there were no transfers between Levels 1, 2 and 3. ITEM 2. CONTROLS AND PROCEDURES. (a) Disclose the conclusions of the registrant's principal executive officer or officers and principal financial officer or officers, or persons performing similar functions, about the effectiveness of the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))) as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR270.30a-3(b))) and Rule 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR240.13a-15(b) or 240.15d-15(b)). The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Disclose any change in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. There were no significant changes in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. (a) A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the Act (17 CFR 270.30a-2). Filed herewith. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Pioneer Mid Cap Value Fund By (Signature and Title)* /s/ John F. Cogan, Jr. John F. Cogan, Jr, President Date September 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ John F. Cogan, Jr. John F. Cogan, Jr., President Date September 27, 2013 By (Signature and Title)* /s/ Mark Bradley Mark Bradley, Treasurer Date September 27, 2013 * Print the name and title of each signing officer under his or her signature.
